PER CURIAM.
Defendant appeals an order revoking his probation and imposing a three-year sentence. We find no merit in defendant’s arguments that probation was erroneously revoked. Therefore, we affirm the probation revocation order and sentence.
However, the portion of the order revoking probation which states that probation was revoked because the defendant committed several offenses in Indiana on August 28, 1981, must be stricken. As the state concedes, no evidence was offered at the hearing concerning that alleged probation violation.
Accordingly, we AFFIRM with directions that the foregoing portion of the order be stricken.
OTT, C.J., and SCHEB and LEHAN, JJ, concur.